Citation Nr: 0025136	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  96-37 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a left peroneal nerve 
paralysis, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and a friend


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for an increased 
rating for his left peroneal nerve injury.  He filed a timely 
notice of disagreement, and perfected an appeal of this 
issue.  The veteran was afforded a personal hearing before a 
member of the Board in July 2000.  

The veteran has also perfected appeals of the RO's July 1995 
denials of increased ratings for a service connected muscle 
injury of the left calf and service connected 
thrombophlebitis; however, at his July 2000 travel Board 
hearing, he withdrew those issues on appeal.  38 C.F.R. 
§ 20.204.  


FINDING OF FACT

The veteran's disability of the left external peroneal nerve, 
characterized by pain, tingling, decreased sensation, and 
partial drop of the left foot, results in incomplete 
paralysis to a severe degree.  


CONCLUSION OF LAW

The evidence supports an increased rating, to 30 percent and 
no higher, for the veteran's service-connected left external 
peroneal paralysis.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.20, 
4.71a, 4.124, Diagnostic Code 8521 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran filed a claim in March 1995 for an increased 
rating for his left peroneal nerve injury, resulting from a 
gunshot wound during service in World War II.  At the time he 
filed his claim, the veteran's nerve injury was rated as 20 
percent disabling.  

A June 1995 VA neurological examination was afforded the 
veteran, and he reported longstanding numbness and pain of 
the left lower extremity.  He also reported difficulty moving 
the toes on his left foot.  Objective examination revealed 
decreased pinprick sensation of the left foot, and some 
difficulty with extension of the toes.  However, he had good 
strength at the left ankle, with both dorsiflexion and 
plantar flexion.  The final diagnosis was of left peroneal 
palsy.  

The RO considered the evidence of record and issued a July 
1995 rating decision denying the veteran an increased rating, 
in excess of 20 percent. for his left peroneal nerve injury.  
He filed a timely notice of disagreement, initiating this 
appeal. 

The veteran sought medical treatment on an outpatient basis 
at a VA medical center in July 1996.  He reported pain of the 
left lower extremity along the anterior shin region.  
Physical examination revealed a small tender lesion along the 
veteran's calf.  The preliminary diagnosis was of early 
superficial phlebitis vs. possible insect bite.  He was given 
warm packets and told to return if it worsened.  

The veteran has also sought private medical treatment for his 
lower left leg complaints.  A private neurological 
consultation was afforded him in November 1996.  Decreased 
muscle strength in the lower left leg was noted, although he 
could still heel- and toe-walk.  His reflexes were 2+/4 
bilaterally, and pinprick sensation was slightly decreased in 
the left foot.  His gait was steady.  Left peroneal 
neuropathy was diagnosed, and the veteran was given pain 
medication.  A nerve conduction study performed later that 
month revealed a peripheral sensory neuropathy with a 
superimposed left peroneal neuropathy.  

The veteran sought additional private treatment in January 
1998.  He again had complaints of lower left leg pain.  
Physical examination and accompanying nerve conduction 
studies revealed worsening polyneuropathy of uncertain 
etiology.  His left leg continued to show sensory loss 
greater than in the right leg.  The veteran declined to 
undergo surgery at that time, instead opting to continue with 
pain medication.  

The veteran was afforded a VA medical examination in March 
1998.  He reported pain and weakness of the left foot, 
especially with walking.  Evaluation of the veteran revealed 
the ability to ambulate without difficulty.  His sensation of 
the left foot was diminished, and his motor function was 3-
4/5.  Pulses in the left leg were 2+ and palpable.  The left 
leg was also without edema, erythema, rubor, or ulceration.  

Another VA neurological examination was also afforded the 
veteran in March 1998.  He continued to report a history of 
left foot pain which increased with use and thus limited his 
mobility.  He also reported numbness, tingling, and burning 
of the left foot.  Nerve studies from February 1998 were 
reviewed, and absent sensory nerve potential of the left 
superficial peroneal nerve was demonstrated; this result was 
interpreted as an abnormal study.  Physical examination 
revealed decreased pinprick sensation of the left lower 
extremity, and decreased eversion and dorsiflexion of the 
foot.  Left ankle reflexes were also absent.  

The veteran's private doctor, C.J.P., M.D., submitted a 
November 1998 treatment summary.  He stated that the veteran 
reported a longstanding history of neuropathy of the lower 
left leg.  Testing has revealed both a general peripheral 
sensory neuropathy and a superimposed left peroneal 
neuropathy.  The combination of these disabilities results in 
pain and impaired mobility for the veteran.  

The veteran testified on his own behalf at a personal hearing 
before a member of the Board in July 2000.  He was 
accompanied by his wife and a friend.  He testified that his 
lower left leg and foot give him increased pain and weakness, 
and he is unable to walk for long distances anymore.  
Occasionally he uses a cane for assistance.  His wife also 
reported that he stumbles at times because of his left foot 
numbness.  

Analysis

The veteran seeks an increased rating, in excess of 20 
percent, for an injury to the left external peroneal nerve 
resulting from a gunshot wound.  A claim for an increased 
rating for a service connected disability is well grounded 
where the veteran asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-632 (1992).  As the veteran has alleged an 
increase in the severity of his service connected disability, 
his claim is well grounded, and the VA's statutory duty to 
assist attaches.  38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).  

When assessing the degree of impairment resulting from a 
service connected disability, the "use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation . . . [is] to 
be avoided."  38 C.F.R. § 4.14 (1999).  In the present case, 
the medical evidence of record reflects a disability of the 
external peroneal nerve of the left leg, which is service 
connected, and a diagnosis of peripheral neuropathy of 
unknown etiology, which is not service connected; both of 
these disabilities result in some degree of impairment of the 
left lower extremity.  Nevertheless, "when it is not 
possible to separate the effects of the [service connected 
disability and the non-service connected disability], VA 
regulations at 38 C.F.R. § 3.102, which require that 
reasonable doubt on any issue be resolved in the appellant's 
favor, clearly dictate that such signs and symptoms be 
attributed to the service connected condition."  61 Fed.Reg. 
52698 (Oct. 8, 1996); see also Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).  

Currently, the veteran's service connected peroneal nerve 
injury is rated as 20 percent disabling under Diagnostic Code 
8521, for paralysis of the external popliteal nerve, also 
known as the common peroneal nerve.  Under this rating code, 
complete paralysis of the foot, with foot drop and slight 
droop of first phalanges of all toes, absent dorsiflexion of 
the foot, absent extension (dorsal flexion) of the proximal 
phalanges of the toes; absent abduction of the foot, and 
weakened adduction, and where anesthesia covers the entire 
dorsum of the foot and toes, warrants a 40 percent rating.  
When paralysis is incomplete, severe impairment will warrant 
a 30 percent rating; moderate impairment, 20 percent, and; 
mild impairment, 10 percent.  38 C.F.R. § 4.124a, Diagnostic 
Code 8521 (1999).  

The schedule of rating criteria provides that the term 
"incomplete paralysis," in the context of peripheral nerves, 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most the 
moderate degree.  38 C.F.R. § 4.124a (1999).  

For the reasons to be discussed below, an increased rating, 
to 30 percent and no higher, is warranted for the veteran's 
service connected injury to the left external peroneal nerve 
due to a gunshot wound.  

According to his testimony, the veteran's pain and weakness 
of the left foot impair his mobility, especially with 
prolonged use.  He can no longer walk extended distances, and 
his wife and a friend both testified at his hearing that he 
occasionally stumbles when he walks, due to his partial left 
foot drop.  The medical evidence supports the veteran's 
contentions; both VA and private medical examination reports 
verify decreased pinprick sensation and decreased motion of 
the veteran's left foot.  Nerve conduction studies also 
demonstrate objective evidence of left peroneal neuropathy 
due to his service connected injury.  In light of 38 C.F.R. 
§§ 4.3 and 4.7, an increased rating, to 30 percent, is 
warranted for the veteran's service connected injury of the 
left peroneal nerve.  

However, a rating in excess of 30 percent is not warranted 
for the veteran's service connected nerve injury, based on 
the preponderance of the evidence of record.  While the 
veteran has been afforded numerous VA and private medical 
examinations during the pendency of this appeal, at no time 
has he been diagnosed with complete paralysis of the left 
foot or lower left leg due to his nerve injury.  At all times 
of record, the veteran has had some degree of motion of the 
left foot and toes, albeit limited.  While sensation is also 
limited in the left foot, it is not totally absent, according 
to the June 1995 and March 1998 VA neurological examinations.  
According to the March 1998 examination, he could "ambulate 
without difficulty," although he reports that he has pain 
and weakness with prolonged use.  The veteran retains the 
ability to walk with his left foot, at least for short 
distances, and he rarely uses a cane.  The overall disability 
picture suggests against a finding of complete paralysis, or 
the functional equivalent, in the veteran's left foot due to 
his left external peroneal nerve injury.

The veteran's service connected left peroneal nerve injury 
has been evaluated against other potentially more analogous 
rating criteria; however, the medical evidence does not 
demonstrate that the impairment resulting from his nerve 
injury is better rated under a different diagnostic code, or 
that such evaluation would result in a higher disability 
rating.  See 38 C.F.R. § 4.20 (1999).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's injury of the left peroneal nerve 
has itself required no periods of hospitalization since his 
service separation, and is not shown by the evidence to 
present marked interference with employment in and of itself, 
as the veteran is retired.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted at this time.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
left peroneal nerve injury is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, an increased rating, to 30 percent and no 
higher, is warranted for the veteran's service-connected 
injury of the left external peroneal nerve.  


ORDER

An increased rating, to 30 percent and no higher, is awarded 
for the veteran's disability of the left external peroneal 
nerve.  



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 

